Title: To Alexander Hamilton from James McHenry, 22 August 1800
From: McHenry, James
To: Hamilton, Alexander



Baltimore 22 Augt. 1800
My dear Hamilton.

Do you possess enough of the second sight to tell me what our friends have done and intend doing to the Eastward? God forgive me, if I make false calculations about them or deliver myself up too easily to dreams and reveries. I see nothing ex cathedra in that division of Country from which I can augur a determination adverse to the election of the present chief. Johnson says somewhere, in his account of Swift, that the October Club consisting of Tory members of Parliament, “met to animate the zeal and raise the expectations of each other.” Does the conduct of our federal members of Congress differ essentially, in this respect, from the October Club? These gentlemen I am told keep up each others zeal and expectations by writing to each other. Perhaps, generally speaking they can do little more, and that certainly is doing very little to obtain repose & retirement for a man whom they know absolutely exhausts and kills himself by being President.
Are there good grounds for believing, that General Pinckney will have all the votes to the Eastward of New York, and that Mr. Adams will fall short in that quarter at least nine votes in the whole number? Will General Pinckney get any votes in New York? I have secretly flattered myself that he might. And will he obtain more votes in New Jersey than the man in possession? In Maryland, the probability is, that, should the electors be chosen by its Legislature, each of the candidates (Mr. A. & Gen. P.) will have the whole number of votes: if by the people under the existing district law, each may fall short of three of the whole number. Judge Moore of N. Carolina (one of the Judges of the supreme court of the U. S.) told me the other day, that the federal electors in that State would all of them vote for Mr. Adams & Genl. Pinckney. In South Carolina, according to late information from Mr Dessasure, the probability is, that whether the federal or antifederal interest preponderates in the Legislature of that State General Pinckney will get the whole number of votes. Mr. Habersham, who is just from Georgia mentioned to me, that he thinks General Pinckney will not lose all the votes in Georgia.
Give me, my dear friend, your solution of the problem and view of the subject, and believe me always truly & affly your friend &c.
Alexr Hamilton Es
